Case: 14-30412      Document: 00512968153         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                           March 13, 2015
                                    No. 14-30412
                                  Summary Calendar                          Lyle W. Cayce
                                                                                 Clerk



TANYA MCLAIN WEEMS,

                                                 Plaintiff - Appellant

v.

JAMES DAVID HODNETT; MAYNARD CLARK & TEASLEY, INCORPORATED;
JOHN ELBA ARNOLD, IV, doing business as Arnold Group, Incorporated;
LOUISIANA DEPARTMENT OF INSURANCE; L. K. HARTSFIELD; RYAN
CURTIS; ARNOLD GROUP, INCORPORATED; ARNOLD INSURANCE GROUP,

                                                 Defendants – Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-1452


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Tanya Weems appeals from a final judgment entered by the district
court, which granted summary judgment as to all of the defendants. Weems
appeals every holding in the district court’s orders granting summary
judgment. A careful review of the record in this case, a full consideration of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30412    Document: 00512968153     Page: 2   Date Filed: 03/13/2015


                                 No. 14-30412


the parties’ briefs—including Weems’ motion for judicial notice—, and a
thorough analysis of the district court’s rulings, lead us to conclude that the
district court’s judgments were not in error. Thus, we uphold the district
court’s grant of summary judgment for each defendant.
      The district court judgment is AFFIRMED and pending motions are
dismissed as moot. See 5TH CIR. R. 47.6.




                                      2